Order entered February 12, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00107-CR

                            SUMMER RAE HARRIS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F13-25357-M

                                          ORDER
       We GRANT appellant’s January 28, 2015 unopposed motion requesting that the Court’s

January 15, 2015 order granting an extension of time to file her notices of appeal in cause nos.

05-15-00034-CR and 05-15-00035-CR also apply to her notice of appeal in this case.

       Appellant’s notice of appeal is DEEMED timely filed on the date of this order.

                                                     /s/   LANA MYERS
                                                           JUSTICE